Citation Nr: 1818446	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-25 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to increased evaluations for migraine headaches, rated as 30 percent disabling prior to July 7, 2016, and as 50 percent disabling from July 7, 2016.

2.  Entitlement to increased evaluations for posttraumatic stress disorder (PTSD) with depressive disorder, rated as 30 percent disabling prior to February 17, 2017, and as 70 percent disabling from February 17, 2017.

3.  Entitlement to increased evaluations for cervical spine degenerative joint disease with intervertebral disc syndrome, rated as 10 percent disabling prior to February 20, 2017, and as 20 percent disabling from February 20, 2017.

4.  Entitlement to an evaluation in excess of 10 percent for partial posterior cruciate ligament (PCL) tear with degenerative joint disease of the left knee.

5.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain and calcaneal spur.

6.  Entitlement to increased evaluations for hiatal hernia and gastroesophageal reflux disease (GERD), rated as 10 percent disabling prior to February 20, 2017, and as 60 percent disabling since February 20, 2017.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to July 7, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The claims file was subsequently transferred to the RO in Muskogee, Oklahoma.  

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

These issues were previously before the Board in December 2016, at which time they were remanded in order to obtain updated VA examinations assessing the symptomatology of the disabilities addressed herein.  Such VA examinations were obtained in February 2017 and May 2017.  As such, the Board finds that there has been substantial compliance with its December 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The Board notes that its December 2016 Remand also addressed the issue of entitlement to service connection for residuals of status post hysterectomy.  However, in a November 2017 rating decision, the RO granted entitlement to service connection for status post hysterectomy with bilateral salpingo-oophorectomy effective July 8, 2011.  As this was a full grant of the benefit sought on appeal, this issue is no longer within the Board's jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to July 7, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's migraine headaches have been manifested by prostrating and prolonged attacks more than once per week, which are characterized by pain, blurred vision, loss of appetite, and loss of concentration, and productive of severe economic inadaptability.

2.  Prior to December 17, 2013, the Veteran's PTSD with depressive disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  From December 17, 2013 through February 16, 2017, the Veteran's PTSD with depressive disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  

4.  From February 17, 2017, the Veteran's PTSD with depressive disorder has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, with no evidence of total occupational and/or social impairment.  

5.  Prior to February 20, 2017, the Veteran's cervical spine degenerative joint disease with intervertebral disc syndrome was manifested by chronic pain and forward flexion limited to, at most, 45 degrees, with no evidence of muscle spasm, guarding, ankylosis, or cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  

6.  From February 20, 2017, the Veteran's cervical spine degenerative joint disease with intervertebral disc syndrome has been manifested by chronic pain and forward flexion limited to, at most, 30 degrees, with no evidence of ankylosis or episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

7.  Competent clinical evidence of record establishes that the Veteran has radiculopathy of the left (minor) upper extremity, characterized as "moderate" in severity, as a residual of service-connected cervical spine disability.

8.  At worst, the Veteran's left knee disability has been manifested by flexion to no less than 100 degrees, extension to zero degrees, and meniscal tear with frequent episodes of "locking," pain, and effusion into the joint; with no evidence of ankylosis, recurrent subluxation, or instability of the left knee.

9.  The Veteran's right ankle sprain and calcaneal spur has been manifested by "marked" limited motion of the right ankle. 

10.  Prior to February 20, 2017, the Veteran's hiatal hernia with GERD was manifested by chest pain, heartburn, acid reflux, stomach pain, epigastric pain, scapular pain, substernal arm or shoulder pain, regurgitation of stomach contents, recurrent nausea, and vomiting, productive of considerable impairment of health; with no evidence of material weight loss, hematemesis, melena, or anemia.  

11.  From February 20, 2017, the Veteran's hiatal hernia with GERD has been manifested by pyrosis, reflux, regurgitation, substernal pain, material weight loss, transient nausea, and transient vomiting, productive of severe impairment of health.



CONCLUSIONS OF LAW

1.  Prior to July 7, 2016, the criteria for a 50 percent evaluation, and no higher, for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  From July 7, 2016, the criteria for an evaluation in excess of 50 percent, for migraine headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).

3.  Prior to December 17, 2013, the criteria for an evaluation in excess of 30 percent for PTSD with depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2017).

4.  From December 17, 2013 through February 16, 2017, the criteria for an evaluation of 50 percent, but no greater, for PTSD with depressive disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2017).

5.  From February 17, 2017, the criteria for an evaluation in excess of 70 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2017).

6.  Prior to February 20, 2017, the criteria for an evaluation in excess of 10 percent for cervical spine degenerative joint disease with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5242, 5243 (2017).

7.  From February 20, 2017, the criteria for an evaluation in excess of 20 percent for cervical spine degenerative joint disease with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5242, 5243 (2017).

8.  The criteria for a separate additional evaluation of 30 percent, but no greater, for radiculopathy of the left upper extremity (residual of service-connected cervical spine disability) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.69, 4.124a, Diagnostic Code 8612 (2017).

9.  The criteria for an evaluation of 20 percent, but no greater, for service-connected left knee disability on the basis of meniscal tear with frequent episodes of "locking," pain, and effusion into the joint have been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2017).

10.  The criteria for an evaluation of 20 percent, but no greater, for right ankle sprain and calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2017).

11.  Prior to February 20, 2017, the criteria for an evaluation of 30 percent, but no greater, for hiatal hernia with GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).  

12.  From February 20, 2017, there is no legal basis for the assignment of a disability evaluation in excess of 60 percent for hiatal hernia with GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in July 2011 satisfied the duty to notify provisions with respect to the issues decided herein and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence have been associated with the record.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  As such, VA has complied with its duty to obtain available records.  See 38 U.S.C. § 5103A.

With regard to VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran was provided with VA examinations with respect to the claims decided herein in November 2011, December 2013, February 2017, and May 2017.  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that any examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

The Veteran also testified at a July 2016 Board videoconference hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was accompanied by her representative from the Veterans of Foreign Wars.  During the hearing, the VLJ asked the Veteran questions about the symptomatology associated with her service-connected disabilities, and solicited information as to any outstanding relevant evidence.  Additional evidence was added to the record following the hearing.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Migraine Headaches

The Veteran seeks entitlement to increased evaluations for her service-connected migraine headaches.  The Board notes that the Veteran's migraine headaches were evaluated as 30 percent disabling at the time she filed her current claim for an increased rating.  However, in a November 2017 rating decision, a 50 percent evaluation was assigned for migraine headaches effective July 7, 2016.  As such, the Board will assess the propriety of the 30 percent evaluation assigned prior to July 7, 2016, as well as the 50 percent evaluation assigned since July 7, 2016.

The Veteran's service-connected migraine headaches are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  Under Diagnostic Code 8100, 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

At her November 2011 VA examination, the Veteran reported that her headaches caused blurry vision and loss of appetite, and that she had to stay in bed and was unable to do anything when they occurred.  She indicated the level of severity for the headaches was at a pain level of nine, with ten being the highest level of pain.  She reported headaches approximately three times per week, lasting for one hour at a time.  Symptoms included blurred vision and loss of concentration, which were described to occur constantly.  The Veteran further reported that all activities were limited during headache flare-ups.  

Significantly, in a July 2016 Disability Benefits Questionnaire, a physician indicated that the Veteran's headaches were manifested by constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain on both sides of the head, as well as pain that worsened with physical activity, and further indicated that the Veteran had not worked since 2011 due to her migraine headaches.  Based on this Disability Benefits Questionnaire, the RO increased her evaluation to 50 percent effective July 7, 2016.  However, both the November 2011 VA examination and July 2016 Disability Benefits Questionnaire suggested that the Veteran's headaches were productive of severe economic inadaptability throughout the period of appeal.  As such, the Board finds that a 50 percent evaluation, and no higher, is warranted for migraine headaches prior to July 7, 2016.  

However, the Board also finds that an evaluation in excess of 50 percent for migraine headaches is not warranted at any time during the period on appeal from July 7, 2016.  As the highest schedular rating has been awarded throughout the pendency of the appeal, the Board concludes that the Veteran is not entitled to a higher schedular rating.  Additionally, there are no other diagnostic codes that are applicable for rating the Veteran's migraine headaches.  Therefore, a schedular rating in excess of 50 percent for migraine headaches is not warranted.

PTSD with Depressive Disorder

The Veteran seeks entitlement to increased evaluations for her service-connected PTSD with depressive disorder.  The Board notes that the Veteran's psychiatric disorder was evaluated as 30 percent disabling at the time she filed her current claim for an increased rating.  However, in a November 2017 rating decision, a 70 percent evaluation was assigned for PTSD with depressive disorder effective February 17, 2017.  As such, the Board will assess the propriety of the 30 percent evaluation assigned prior to February 17, 2017, as well as the 70 percent evaluation assigned since February 17, 2017.  The service-connected psychiatric disability at issue is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that rating criteria, the following ratings are for assignment.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  Id. 

Given the evidence discussed in the VA examination reports, VA outpatient treatment records, and lay statements of record, the Board finds the Veteran's psychiatric symptomatology more nearly approximated the criteria for a 50 percent evaluation effective December 17, 2013.  Prior to that time, the November 2011 VA examination report concluded that the Veteran's PTSD symptoms resulted in only "mild impairment overall" with respect to her psychosocial functional status, employment,  and overall quality of life.  This does not warrant an evaluation in excess of the 30 percent currently assigned for that period.  However, the December 17, 2013, VA examiner opined that the Veteran's PTSD with depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  As such, a 50 percent evaluation, and no higher, is warranted as of December 17, 2013.  

However, the Board finds that an evaluation in excess of the currently-assigned 70 percent is not warranted for the period from February 17, 2017, as the more probative evidence is against a finding that there is total occupational and social impairment due to the service connected PTSD during this period of time.  Rather, the February 2017 VA examination found that the Veteran's PTSD with depressive  disorder was productive of functional impairment more nearly comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  To that end, the record reflects that she married her current husband in 2005 and that they live together with their daughter, demonstrating the capacity to maintain some relationships.  In addition, the Veteran has indicated that she has been employed since February 2017, demonstrating the capacity to perform occupational tasks.  

In sum, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for PTSD with depressive disorder prior to December 17, 2013; that the evidence is at least in equipoise, and with resolution of doubt in the Veteran's favor, supports entitlement to a 50 percent evaluation (but no greater) for PTSD with depressive disorder from December 17, 2013 through February 16, 2017; and that the preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD with depressive disorder from February 17, 2017.

Cervical Spine Degenerative Joint Disease with Intervertebral Disc Syndrome

The Veteran seeks entitlement to increased evaluations for her service-connected cervical spine degenerative joint disease with intervertebral disc syndrome.  The Board notes that the Veteran's cervical spine disorder was evaluated as 10 percent disabling at the time she filed her current claim for an increased rating.  However, in a November 2017 rating decision, a 20 percent evaluation was assigned for degenerative joint disease of the cervical spine effective February 20, 2017.  As such, the Board will assess the propriety of the 10 percent evaluation assigned prior to February 20, 2017, as well as the 20 percent evaluation assigned from February 20, 2017.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The criteria for a 20 percent rating are forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 30 percent rating are forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Also any associated objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.  Note (1), Id.

The normal findings for range of motion of the cervical spine are forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation are to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2017).

Here, a review of the evidence reveals that the Veteran's cervical spine symptomatology does not warrant an evaluation in excess of 10 percent prior to February 20, 2017.  The November 2011 VA examination indicated that the ranges of motion of her cervical spine were within normal limits.  Flexion was to 45 degrees, extension was to 45 degrees, lateral flexion was to 45 degrees (bilaterally), and rotation was to 80 degrees (bilaterally).  Repetitive motion was possible, with no additional degrees of limitation.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Furthermore, there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, ankylosis, or loss of tone or atrophy of the limbs.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  As such, the criteria for an evaluation in excess of 10 percent were not met prior to February 20, 2017.

Similarly, the Board finds the criteria for a disability rating in excess of 20 percent have not been met at any time from February 20, 2017.  The February 2017 VA examination indicated that the ranges of motion of her cervical spine showed flexion to 30 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and rotation to 25 degrees (bilaterally).  The combined range of motion of the cervical spine was 125 degrees.  Although the examiner indicated that the pain noted during examination of all ranges of motion caused functional loss, there was no additional loss of function or range of motion after three repetitions.  Although the examiner also noted that pain significantly limited functional ability with repeated use over a period of time, it did not result in additional loss of motion.  Although there was localized tenderness of the cervical spine, the examiner specified that it did not result in abnormal gait or abnormal spinal contour.  Although the Veteran was diagnosed as having intervertebral disc syndrome of the cervical spine, the examiner indicated that she experienced no episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the previous 12 months.  

The Board has also considered whether the Veteran's cervical spine disability resulted in a level of functional loss greater than that already contemplated by the rating assigned to the period on appeal prior to February 20, 2017.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  However, since there was no additional loss of range of motion noted due to pain on use or during flare-ups, the Board finds the current disability evaluation assigned contemplates the level of functional loss experienced by the Veteran as it is based on a complete review of the clinical evidence and the Veteran's lay statements during the period on appeal prior to February 20, 2017.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

However, the Board notes that the February 2017 VA examination found that the Veteran exhibited decreased sensation in the left hand/fingers as well as moderate pain, paresthesias, and numbness in the left upper extremity, and indicated that her radiculopathy of the left upper extremity was "moderate" in severity.  As such, the November 2017 rating decision granted separate entitlement to service connection for radiculopathy of the left upper extremity and assigned a 20 percent evaluation under Diagnostic Code 8612, which contemplates mild incomplete paralysis of the minor extremity.  However, as the February 2017 examination report explicitly described the left upper extremity radiculopathy as "moderate," the Board finds that the Veteran's symptomatology more nearly approximates a 30 percent evaluation under Diagnostic Code 8612 for moderate incomplete paralysis of the minor extremity.  

Partial Posterior Cruciate Ligament Tear with Degenerative Joint Disease of the Left Knee

Throughout the period on appeal, the Veteran's left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5010-5260, reflecting the disease (arthritis due to trauma) and the residual condition or basis of the rating (limitation of flexion of the leg); the rating is based on painful motion of the joint.  See 38 C.F.R. §§ 4.27, 4.59 (2015); Burton, 25 Vet. App. 1.  

The appropriate diagnostic codes for the knee joint are Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  38 C.F.R. § 4,71a.  Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under Diagnostic Code 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the left knee during the applicable rating period. 

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  As will be discussed below, a separate evaluation is not warranted, as there has been no objective demonstration of left knee instability during the applicable rating period.

Here, the November 2011 examination report indicated that the Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and pain with respect to her left knee.  However, upon examination her range of motion was within normal limits, from zero to 140 degrees, with no additional degree of limitation following repetitive range of motion testing.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, and the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral
meniscus stability test were all within normal limits.  

The February 2017 examination report indicated her range of motion was from zero to 100 degrees, with pain upon flexion.  Her limitation of motion contributed to functional loss in that medial and lateral pain limited walking distances and squatting.  The Veteran was able to perform repetitive-use testing, with no additional loss of function or range of motion after three repetitions.  Although pain, fatigue, and lack of endurance limited functional ability with repeated use over a period of time, this did not result in additional loss of motion.  There was no evidence of ankylosis, and testing did not reveal anterior instability, posterior instability, medial instability, or lateral instability.  

The Veteran was provided with another VA examination in May 2017 after undergoing left knee arthroscopy with meniscal repair.  The Veteran reported pain, swelling, locking, clicking, and popping of the left knee.  Her range of motion was from zero to 100 degrees, with pain upon flexion and extension.  This pain  resulted in functional loss in that it limited walking distances and squatting.  The Veteran was able to perform repetitive-use testing, with no additional loss of function or range of motion after three repetitions.  There was no evidence of ankylosis, recurrent subluxation, or lateral instability, and testing did not reveal anterior instability, posterior instability, medial instability, or lateral instability.  However, there was evidence of meniscal tear, with frequent episodes of joint "locking," joint pain, and joint effusion.  

Diagnostic Code 5258 provides that a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.  As analogous symptomatology was identified in the May 2017 VA examination, the Board finds that the Veteran is entitled to a 20 percent evaluation under Diagnostic Code 5258.  

However, the Board finds that an evaluation in excess of 20 percent is not warranted at any time during the appeal period.  There was no demonstration that left knee flexion was limited to 15 degrees nor that extension was limited to 20 degrees at any time during the appeal period.  Additionally, because there is no evidence of ankylosis or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5261, 5262; see also Schafrath, 1 Vet. App. 589.

The Board has also considered whether the Veteran's left knee disability resulted in a level of functional loss greater than that already contemplated by the increased rating assigned to the period on appeal.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  However, since there was no additional loss of range of motion noted due to pain on use or during flare-ups, the Board finds the current disability evaluation assigned contemplates the level of functional loss experienced by the Veteran as it is based on a complete review of the clinical evidence and the Veteran's lay statements during the pendency of the appeal.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

Right Ankle Sprain and Calcaneal Spur

The Veteran seeks an increased evaluation for his service-connected right ankle sprain and calcaneal spur.  This disability has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, for moderate limited motion of the ankle.  

In order for an evaluation higher than the assigned 10 percent rating to be warranted for the right ankle, there must be malunion of the tibia and fibula with moderate ankle disability, or ankylosis of the ankle, or marked limited motion of the ankle, or ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, or malunion of os calcis or astragalus with marked deformity, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5271, 5272, 5273, and 5274.  

The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a , Plate II.

The Board finds that, at its worst, the Veteran's right ankle disability has been manifested by dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  Despite pain upon dorsiflexion and plantar flexion, the Veteran was able to perform repetitive-use testing, with no additional loss of function or range of motion after three repetitions.  The record does not demonstrate that the Veteran's right ankle disability was manifested by malunion of the tibia and fibula with moderate ankle disability, ankylosis, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of os calcis or astragalus with marked deformity, or astragalectomy.  As such, the Veteran's right ankle disability does not meet the schedular criteria for a rating higher than 10 percent under Diagnostic Codes 5262, 5270, 5272, 5273, and 5274.  38 C.F.R. §§ 4.71a.  However, as the Veteran's plantar flexion has been limited, at worst, to 20 degrees, which is less than half of the normal range of plantar flexion for the ankle, the Board finds that it constitutes "marked" limited motion of the ankle sufficient to warrant the maximum schedular 20 percent disability evaluation under Diagnostic Code 5271.  38 C.F.R. §§ 4.71a.  

Hiatal Hernia and GERD

The Veteran seeks entitlement to increased evaluations for her service-connected hiatal hernia and GERD.  The Board notes that the Veteran's hiatal hernia and GERD were evaluated as 10 percent disabling at the time she filed her current claim for an increased rating.  However, in a November 2017 rating decision, a 60 percent evaluation was assigned for hiatal hernia and GERD effective February 20, 2017.  As such, the Board will assess the propriety of the 10 percent evaluation assigned prior to February 20, 2017, as well as the 60 percent evaluation assigned from February 20, 2017.

Under Diagnostic Code 7346, a 10 percent rating is assigned for two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  The maximum rating assignable under this Diagnostic Code is 60 percent.

The November 2011 VA examination indicated that the Veteran reported symptoms such chest pain, heartburn, acid reflux, stomach pain, epigastric pain, scapular pain, arm pain, regurgitation of stomach contents, nausea, and vomiting.  She denied dysphagia, hematemesis, or passing of black-tarry stools.  She indicated that she gained 18 pounds over the previous year.  

A July 2016 Disability Benefits Questionnaire indicated that the Veteran's GERD was manifested by infrequent episodes of epigastric distress, reflux, regurgitation, substernal arm or shoulder pain, and recurrent nausea.  

The February 2017 VA examination indicated that the Veteran's GERD was manifested by pyrosis, reflux, regurgitation, substernal pain, material weight loss, transient nausea, and transient vomiting.  

After carefully considering the entire record in light of the applicable rating criteria, the Board finds that an evaluation of 30 percent, but no higher, is warranted for hiatal hernia and GERD prior to February 20, 2017.  The November 2011 VA examination and July 2016 Disability Benefits Questionnaire noted chest pain, heartburn, acid reflux, stomach pain, epigastric pain, scapular pain, substernal arm or shoulder pain, regurgitation of stomach contents, nausea, and vomiting.  Although the July 2016 physician did not specifically say that these symptoms were productive of considerable impairment of health, the examiner characterized the Veteran's nausea as "recurrent" rather than "mild" or "transient" in nature.  In order to give the Veteran the benefit of the doubt, the Board finds that this is equivalent to a finding of considerable impairment of health.  However, an evaluation in excess of 30 percent prior to February 20, 2017, is not warranted, as the record does not illustrate the more severe symptoms of material weight loss, hematemesis, melena, and/or anemia.  To the contrary, at her November 2011 VA examination, the Veteran denied any hematemesis and reported gaining 18 pounds over the previous year.  Similarly, the VA examiner found no evidence of anemia or malnutrition.  

The Board also finds that an evaluation in excess of 60 percent for hiatal hernia and GERD is not warranted for the period from February 20, 2017.  As the maximum schedular evaluation has been awarded throughout the period from February 20, 2017, the Board concludes that the Veteran is not entitled to a higher schedular rating.  Additionally, there are no other diagnostic codes that are applicable for rating the Veteran's hiatal hernia and GERD.  The Board finds that the criteria for a 60 percent evaluation adequately contemplate the Veteran's current symptomatology.  Therefore, a schedular rating in excess of 60 percent for hiatal hernia and GERD is not warranted.

In sum, there is a basis for an evaluation of 30 percent prior to February 20, 2017, and there is no legal basis for an evaluation in excess of 60 percent from from February 20, 2017, for the Veteran's service-connected hiatal hernia and GERD.  The preponderance of evidence is against higher ratings.  Therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III.  Other Considerations

The Board has also considered whether a referral to the Director, Compensation Service, for extraschedular evaluations in excess of the maximum schedular ratings is warranted for the Veteran's service-connected disabilities.  When there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet App 111, 115-16 (2008).  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Director, Compensation Service.  38 C.F.R. § 3.321(b)(1) (2017).  

Here, the rating criteria more than reasonably describe the Veteran's service-connected disabilities and associated symptomatology.  This is true even for the service-connected disabilities for which the Veteran has already been assigned the maximum schedular evaluations: migraine headaches and hiatal hernia/GERD.  Specifically, the Veteran's symptoms of prostrating and prolonged attacks more than once per week, which are characterized by pain, blurred vision, loss of appetite, and loss of concentration, are congruent with the disability picture represented by the 50 percent rating for migraine headaches assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  Similarly, the Veteran's symptoms of pyrosis, reflux, regurgitation, substernal pain, material weight loss, transient nausea, and transient vomiting are congruent with the disability picture represented by the 60 percent rating for hiatal hernia and GERD assigned herein.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2017) are not met.  

The Veteran has not submitted evidence indicating any of his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2017).  Consequently, the Board finds that the available schedular evaluation is adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, however, there is no indication that there are combined effects resulting from all of the Veteran's service-connected disabilities that impact the disability picture of the disabilities on appeal.  The Board therefore concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation of 50 percent, but no greater, for migraines prior to July 7, 2016, is granted.

Entitlement to a disability evaluation in excess of 50 percent, for migraines from July 7, 2016 is denied.

Entitlement to a disability evaluation in excess of 30 percent for PTSD with depressive disorder prior to December 13, 2013, is denied.  

Entitlement to a disability evaluation of 50 percent, but no greater, for PTSD with depressive disorder from December 13, 2013 through February 16, 2017, is granted.  

Entitlement to a disability evaluation in excess of 70 percent for PTSD with depressive disorder from February 17, 2017, is denied.  

Entitlement to a disability evaluation in excess of 10 percent for cervical spine degenerative joint disease with intervertebral disc syndrome prior to February 20, 2017, is denied.  

Entitlement to a disability evaluation in excess of 20 percent for cervical spine degenerative joint disease with intervertebral disc syndrome from February 20, 2017, is denied.  

Entitlement to a disability evaluation of 30 percent, but no greater, for radiculopathy of the left upper extremity is granted.

Entitlement to a disability evaluation of 20 percent, but no greater, for partial PCL tear with degenerative joint disease of the left knee is granted.

Entitlement to a disability evaluation of 20 percent, but no greater, for right ankle sprain and calcaneal spur is granted.

Entitlement to a disability evaluation of 30 percent, but no greater, for hiatal hernia with GERD, prior to February 20, 2017, is granted.

Entitlement to a disability evaluation in excess of 60 percent for hiatal hernia with GERD from February 20, 2017, is denied.



REMAND

The Veteran also seeks entitlement to a TDIU prior to July 7, 2016.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

The Board remanded the issue of entitlement to a TDIU in December 2016.  In its November 2017 supplemental statement of the case, issued simultaneously with a rating decision which granted entitlement to service connection for several additional disabilities as well as increased the disability evaluations for several previously service-connected disabilities, the RO found that the issue of entitlement a TDIU was moot effective July 7, 2016, because the Veteran's service-connected disabilities were now evaluated as 100 percent disabling from that date.  As such, the RO only considered whether the Veteran was entitled to a TDIU prior to July 7, 2016, and concluded that she was not, based solely on the finding that she was "gainfully employed with Hudson Villas." 

In her February 2018 Informal Hearing Presentation, the Veteran's representative argued that the reasons and bases offered by the RO in its November 2017 supplemental statement of the case were flawed and irrelevant.  Specifically, the representative was confused as to why the fact that the Veteran recently acquired employment had any bearing on her entitlement to a TDIU prior to July 2016. 

The Board agrees.  The Veteran filed her claim of entitlement to a TDIU in April 2011.  Prior to obtaining her current employment at Hudson Villas in February 2017, the record shows that the Veteran was only sporadically employed during the appeal period.  For instance, on a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed by the Veteran in April 2017, she indicated that she was only employed from June 2009 to August 2011, from January 2015 to March 2015, and from September 2015 to November 2015.   In other words, from the period from August 2011 to February 2017, the Veteran reported being employed for a duration of approximately six months.  

Moreover, a July 2016 Headaches (Including Migraine Headaches) Disability Benefits Questionnaire completed by the Veteran's physician indicated that the Veteran had not worked since 2011 due to her service-connected migraine headaches.  

In addition, the Board notes that its December 2016 Remand explicitly directed the RO to forward the Veteran's claims file to a vocational specialist for an opinion as to whether it is at least as likely as not that the functional impact of her service-connected disabilities, considered in combination, precluded the Veteran from maintaining substantially gainful employment.  However, it does not appear that this development was completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As such, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to July 7, 2016, in order for a vocational specialist to provide a retrospective opinion as to whether the Veteran was unemployable due to the combined effect of her service-connected disabilities (PTSD with depression; hiatal hernia and GERD; status post hysterectomy with bilateral salpingo-oophorectomy; migraine headaches; paroxysmal atrial tachycardia; cervical spine degenerative joint disease with intervertebral disc syndrome; radiculopathy of the left upper extremity; right ankle sprain with calcaneal spur; tinnitus; partial PCL tear with degenerative joint disease of the left knee; surgical scars of the abdomen and left knee; and right knee strain) prior to July 7, 2016.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran's claims file to an appropriate vocational specialist to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities (PTSD with depression; hiatal hernia and GERD; status post hysterectomy with bilateral salpingo-oophorectomy; migraine headaches; paroxysmal atrial tachycardia; cervical spine degenerative joint disease with intervertebral disc syndrome; radiculopathy of the left upper extremity; right ankle sprain with calcaneal spur; tinnitus; partial PCL tear with degenerative joint disease of the left knee; surgical scars of the abdomen and left knee; and right knee strain) on her ability to work for the period prior to July 7, 2016.  The claims file and a copy of this remand must be made available to the vocational specialist for review, and the reviewer must specifically acknowledge receipt and review of these materials in any reports generated.

The vocational specialist must provide an opinion which addresses the functional impairment due to the Veteran's service-connected disabilities (except for her bladder incontinence, which was not service connected until July 7, 2016) prior to July 7, 2016 as to occupational activities, including concentration, interaction with others, and sedentary activity.  

The vocational specialist is requested to reconcile his or her opinion(s) with the private and VA opinions of record that addressed the Veteran's ability to obtain substantially gainful employment as a result of her service-connected disabilities for the period in question, to include the July 2016 Headaches (Including Migraine Headaches) Disability Benefits Questionnaire in which the Veteran's physician indicated that the Veteran had not worked since 2011 due to her service-connected migraine headaches.  

If the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, then the vocational specialist is requested to provide a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities, without consideration of the service-connected bladder incontinence. 

The vocational specialist must provide all findings, along with a complete rationale for his or her opinion(s), in the report.  If any of the above requested opinions cannot be made without resort to speculation, then the reviewer must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


